DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
This corrected Noticed of Allowance is being issued to correct an error in the listing of allowable claims in the Notice of Allowance of 10 February 2021. Claim 21 was omitted from the listing of allowed claims by mistake.

Response to Amendment
The amendment of 04 November 2020 has been entered.
Disposition of claims:
	Claims 18, 31, and 38 have been amended.
	Claims 1-17, 20, 22, 26-27, and 33-35 are cancelled.
	Claims 18-19, 21, 23-25, 28-32, and 36-38 are pending.
The cancellation of claims 26-27 has rendered moot the rejection of claims 26-27 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.
The Affidavit Under 37 CFR §1.130(a) of Guenter Schmid of 04 November 2020 in combination with the perfection of foreign priority due to the certified translation of DE102013106949 is sufficient to establish that Maltenberger et al. (WO 2013/182383—

Response to Arguments
Applicant’s arguments, see the 4th and 5th paragraphs of p. 10 of the reply filed 04 November 2020, with respect to the rejection of claims 18-19, 21, 23-32, and 36-37 under 35 U.S.C. 103 over Liao et al. (US 2006/0040132 A1) (hereafter “Liao) in view of Maltenberger et al. (WO 2013/182383—US 20150162534 A1 used as an English language equivalent) (hereafter “Maltenberger”) set forth in the last Office action have been fully considered and are persuasive.  The rejection of claims 18-19, 21, 23-32, and 36-37 under 35 U.S.C. 103 over Liao et al. (US 2006/0040132 A1) (hereafter “Liao) in view of Maltenberger et al. (WO 2013/182383—US 20150162534 A1 used as an English language equivalent) (hereafter “Maltenberger”) of 04 August 2020 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Michael Kucher on 15 January 2021. See the Interview Summary of 10 February 2021.
The application has been amended as follows: 

18. (Currently Amended) An optoelectronic component comprising: 
a substrate; 
a first electrode; 
a second electrode; and 
an organic functional layer arranged between the first electrode and the second electrode, the organic functional layer comprising a matrix material, a first compound, and a second compound, 
wherein the first compound interacts with the second compound, 
wherein the first compound and/or the second compound interacts with the matrix material, 
wherein the interactions generate conductivity in the organic functional layer, 
wherein at least one coordinate bond is formed by the first compound with the second compound and at least one coordinate bond is formed by the first compound with the matrix material, or at least one coordinate bond is formed by the first compound with the second compound and at least one coordinate bond is formed by the second compound with the matrix material, 

I. 
    PNG
    media_image1.png
    728
    1498
    media_image1.png
    Greyscale

II. 
    PNG
    media_image2.png
    841
    1502
    media_image2.png
    Greyscale

III. 
    PNG
    media_image3.png
    563
    719
    media_image3.png
    Greyscale

wherein, in formulae I and II, R1, R1’, R2a, R2a', R2b, R2b’, R2c, R2c’, R2d and R2d' independently of one another and each is selected from the group consisting of unbranched unsubstituted and substituted alkyl radicals, branched unsubstituted and substituted alkyl radicals, fused unsubstituted and substituted alkyl radicals, cyclic 
wherein, in formulae III, R1, R2, R3 and R4 are identical or unidentical and each is selected from the group consisting of substituted or unsubstituted alkyl radicals, substituted or unsubstituted cycloalkyl radicals, substituted or unsubstituted heterocycloalkyl radicals, substituted or unsubstituted aryl radicals, substituted or unsubstituted heteroaryl radicals, and combinations thereof, 
wherein, in formulae III, X is chromium, molybdenum, bismuth or Cu and Cr, and wherein the second compound comprises a compound selected from the group consisting of dipyrazino[2,3-f:2',3'-h]quinoxaline-2,3,6,7,10,11-hexacarbonitrile, 7,7,8,8-tetracyanoquiono-dimethane, 2,3-di(N-phthalimido)-5,6-dicyano-1,4-benzoquinone, pyrazino[2,3-f][1,10]phenanthroline-2,3-dicarbonitrile and fluorinated or unfluorinated derivatives thereof, and tetracyanonaphthoquinodimethane and fluorinated or unfluorinated derivatives thereof.

38. (Currently Amended) An optoelectronic component comprising: 
a substrate; 
a first electrode; 
a second electrode; and 
an organic functional layer arranged between the first electrode and the second electrode, the organic functional layer comprising a matrix material, a first compound, and a second compound, 
wherein the first compound interacts with the second compound, 

wherein the interactions generate conductivity in the organic functional layer, 
wherein at least one coordinate bond is formed by the first compound with the second compound and at least one coordinate bond is formed by the first compound with the matrix material, or at least one coordinate bond is formed by the first compound with the second compound and at least one coordinate bond is formed by the second compound with the matrix material, 
wherein the first compound comprises a compound selected from the group consisting of the following structural units or formula:
I. 
    PNG
    media_image1.png
    728
    1498
    media_image1.png
    Greyscale

II. 
    PNG
    media_image2.png
    841
    1502
    media_image2.png
    Greyscale

wherein, in formulae I and II, R1, R1’, R2a, R2a', R2b, R2b’, R2c, R2c’, R2d and R2d' independently of one another and each is selected from the group consisting of 
wherein the second compound comprises a compound selected from the group consisting of dipyrazino[2,3-f:2',3'-h]quinoxaline-2,3,6,7,10,11-hexacarbonitrile, 2,3-di(N-phthalimido)-5,6-dicyano-1,4-benzoquinone, and fluorinated or unfluorinated derivatives thereof, and tetracyanonaphthoquinodimethane and fluorinated or unfluorinated derivatives thereof.

Allowable Subject Matter
Claims 18-19, 21, 23-25, 28-32, and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As described in the Office action of 04 August 2020, Liao is a representation of the closes prior art. While Maltenberger exemplifies metal complexes having the structure of the instant Formula III, as outlined above, Maltenberger is not prior art. While Schmid et al. (WO 2013/057130 A1—US 2014/0264313 A1 used as an English language equivalent) (hereafter “Schmid ‘313”) exemplifies metal complexes having the structure of the instant Formulas I or II as a dopant material, as outlined above, Schmid ‘313 is not prior art. The broader prior art does not exemplify compounds having the structure of Formulas I, II, or III that would have been obvious to one of ordinary skill in the art to use as a p-dopant in the device of Liao. Furthermore, the broader prior art does not teach or suggest modifying Liao such that a compound having the structure of 
As such, claims 18-19, 21, 23-25, 28-32, and 36-38 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786